Citation Nr: 1611570	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-39 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for degenerative disc disease (DDD) at L4-5, lumbar spine, currently rated at 40-percent disabling.

2. Entitlement to an initial rating higher than 10 percent for lumbar spine associated radiculopathy of the left lower extremity (LLE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to July 2006.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which carried out a proposed reduction in the rating for DDD at L4-5, lumbar spine, from 40 to 20 percent disabling, effective January 1, 2009.

The Veteran testified at a Board hearing at the RO in April 2014 before the undersigned Veterans Law Judge. A transcript of the testimony is of record.

In a July 2014 decision, the Board restored the 40-percent rating and remanded the case to the Appeals Management Center (AMC) for additional development.  In February 2015, the AMC established a separate 10 percent rating for lumbar radiculopathy of the LLE and assigned an initial 10-percent rating, effective June 27, 2008.

The Veteran has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.


FINDINGS OF FACT

1.  The Veteran's lumbar spine DDD is not manifested by ankylosis or an exceptional disability picture.

2. The neurologic disability associated the lumbar spine disability consist of mild sciatica of the LLE.


CONCLUSIONS OF LAW

1.  The requirements for a rating higher than 40 percent for lumbar spine DDD at L4-5 are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.71a, General Rating Formula for Diseases and Injuries of the spine (General Formula), Diagnostic Code (DC) 5242 (2015).

2.  The requirements for an initial rating higher than 10 percent for LLE sciatica are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met. As noted in the July 2014 Board decision, the Veteran received multiple due process notices via an August 2008 RO letter and July 2008 rating decision. Further, the Veteran received a notice of the July 2014 Board decision which was favorable to him, and the February 2015 Supplemental Statement of the Case (SSOC). Hence, the evidence of record shows that the Veteran is aware of the VCAA notice and assistance provisions. See 38 C.F.R. § 3.159(b)(1). Further, the Veteran has not asserted any notice error or specific prejudice as a result. See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran's VA and private treatment records are in the claims file. Further, the AMC kept the Veteran apprised of the treatment records requested pursuant to the Board remand and arranged an examination of the Veteran as directed. Thus, the Board finds that the July 2014 remand was complied with, and neither the Veteran nor his representative has asserted otherwise.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant evidence needed to prove his claim; and, suggested specific evidence he might seek that would support and prove his claim.  The Veteran did not voice any disagreement with the manner the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted by the Court in Bryant, were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Law and Regulation

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns evaluations based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The July 2014 Board remand directed the examiner to report whether the Veteran had any other functional loss due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995). The Board notes, however, that if the Veteran is receiving the maximum disability rating allowable for a particular disability and a higher rating requires ankylosis, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are not applicable.   Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran's spine disability is rated under the General Formula; and, absent ankylosis, 40 percent is the maximum rating for the orthopedic component of the disability. 38 C.F.R. § 4.71a, General Formula, DC 5242.  The January 2015 VA examination report reflects that the examiner specifically noted that there was no ankylosis.  He also noted that there was no intervertebral disc syndrome (IVDS); so rating the disability on the basis of incapacitating episodes is not applicable.  See 38 C.F.R. § 4.71a, General Formula, DC 5243.

Neurological Symptomatology

Rating Criteria

Associated objective neurological symptomatology of a spine disability is rated separately under the appropriate DC. 38 C.F.R. § 4.71a, General Formula, Note (1). As noted in the Introduction, a February 2015 rating decision granted service connection for LLE radiculopathy and assigned an initial 10-percent rating, effective in June 2008.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  Id., Diseases of the Peripheral Nerves.

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

The February 2015 rating decision reflects that the AOJ assigned the rating under DC 8520, which evaluates the sciatic nerve. See 38 C.F.R. § 4.124a.  Under those criteria, a rating of 80 percent is warranted for complete paralysis of the sciatic nerve (the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. A rating of 60 percent is warranted for incomplete paralysis of the sciatic nerve that is severe, with marked muscular atrophy.  A rating of 40-percent is warranted for incomplete paralysis of the sciatic nerve that is moderately severe.  A rating of 20 percent is warranted for incomplete paralysis of the sciatic nerve that is moderate. A rating of 10 percent is warranted for incomplete paralysis of the sciatic nerve that is mild.  Id.

The January 2015 examination report reflects that straight leg raising was negative, bilaterally.  Motor strength was normal at 5/5, except at the left ankle and left great toe, where it was 4/5.  Deep tendon reflexes were 2+ at the left knee, and 1+ at the right knee.  Ankle jerks were 1+ bilaterally.  Sensation was normal throughout the lower extremities.

The sciatic nerve disability most closely approximates mild incomplete paralysis of that nerve.  The examiner found that the disability was mild.  Motor strength and reflexes were normal or only slightly diminished; and other symptoms were evaluated as mild.  38 C.F.R. § 4.124a, DC 8520.  The findings are also consistent with the history of the disability as noted in the outpatient records. Private records dated in July 2008 noted normal sensation; and, the June 2008 VA examination report reflects that motor strength was normal, and deep tendon reflexes were 1+ throughout bilaterally. A private September 2010 EMG/NCS of the lower extremities was interpreted as a normal study.

The Board notes that, although the objective findings on examination revealed diminished reflexes of the right knee and right ankle, the examiner noted the Veteran's symptoms as mild intermittent pain and numbness of the LLE; and, that the affected area was L4/L5/S1/S2/S3 nerve roots solely on the left side. He specifically noted on the DBQ that the right side was not affected. The outpatient records reflect that the Veteran's complaints related primarily to his LLE.

As noted earlier, the Veteran is entitled to a staged rating for any part of the rating period where his disability manifested with a greater degree of severity. The February 2015 rating decision assigned the separate rating for LLE sciatica as of the date the Veteran's claim was received in 2008. See 38 C.F.R. § 3.400. As set forth above, the evidence of record shows that the neurological facet of his lumbar spine disability has manifested with mild radiculopathy throughout the entire rating period. Hence, there is no basis for a staged rating.

There is also no evidence of any other associated neurologic disability.

Extraschedular Consideration

The Veteran still may be considered for a rating higher than 40 percent for the orthopedic manifestation of his disability if it manifests with an exceptional disability picture. See 38 C.F.R. § 3.321(b)(1). A disability picture is exceptional when the General Rating Schedule does not adequately describe or contemplate the particular disability. See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board is precluded from granting an increased rating on an extra-schedular basis in the first instance. 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet.App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extra-schedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet.App. 337, 339 (1996). Further, where the RO or AOJ has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extraschedular rating.  Bagwell, 9 Vet. App. at 339.

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. See Thun v. Peake, 22 Vet. App. 111 (2008); see also VAOPGCPREC No. 6-1996 (Aug. 16, 1996), cited at 61 Fed. Reg. 66,749 (1996), para. 7 (when service- connected disability affects employment "in ways not contemplated by the rating schedule" § 3.321(b)(1) is applicable).

The January 2015 examination report reflects that reported that he had pain all of the time in the low back. He assessed his morning pain as 7-8/10 which, after stretching exercises, improved to 5/10 intensity. He reported further that he continued to get epidural steroid injections (ESI) about every 6 to 12 months.  The Veteran also reported that his low back radiated to the lower extremity and he had left foot numbness. The examiner noted that a November 2014 MRI examination revealed disc bulges at L3-4, L4-5, and L5-S1and spondylosis at L4-5.

The objective findings on clinical examination are set forth above. The Veteran's reported symptoms of his disability are all accounted for and contemplated by the schedular rating criteria.  The General Formula specifically provides that pain, stiffness, etc., regardless of whether it radiates, is included in the schedular ratings.  See 38 C.F.R. § 4.71a, General Formula; see also Drafters' Comments, 68 Fed. Reg. 51,454-51,455 (Aug, 27, 2003). 

The Veteran's neurological symptoms are separately rated, as noted earlier. Thus, all of the symptoms of his disability are accounted for. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).   Hence, the Veteran's disability does not present with an exceptional disability picture. Thun, 22 Vet. App. 111. In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of a higher rating on an extraschedular basis. 38 C.F.R. § 3.321(b)(1).

The Board must consider an extraschedular rating on the basis of combined effects of the service connected disabilities. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2015).  The Veteran has a combined schedular rating of 80 percent based on a 50 percent rating for sleep apnea; a 40 percent rating for the orthopedic manifestations of the low back disability; a 10 percent rating for gastroesophageal reflux disease; the 10 percent rating for radiculopathy of the left lower extremity; and noncompensable ratings for cervical spine, left ankle, and hypertension disabilities.  There is no evidence or contention that the combined effects are not contemplated by the 80 percent rating.

Unemployability

Entitlement to a total rating for compensation based on individual unemployability (TDIU) is a potential element of all increased and initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The January 2015 examination report reflects that the examiner assessed the Veteran's occupational impairment from his lumbar spine disability as an inability to lift more than 25 pounds on a frequent basis and to perform work that entailed bending.  The Private treatment records note that the Veteran worked as a supervisor.  At his hearing, the Veteran indicated that he was currently employed.  There is no evidence of unemployability.  Absent evidence of unemployability, the record does not raise the issue of entitlement to TDIU.   Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).





						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased rating for DDD at L4-5, lumbar spine, is denied.

Entitlement to an initial rating higher than 10 percent for lumbar spine associated radiculopathy of the LLE is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


